           Case 1:20-mj-00125-RLM Document 5-5 Filed 09/15/20 Page 1 of 6 PageID #: 42
AQ. 199A (Rev. 12/11) Order Setting Conditions ofRelease
                f
                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF TENNESSEE
                                                     AT CHATTANOOGA

           UNITED STA TES OF AMERICA                                   )
                                                                       )        Case No. l :20-MJ-130
           V.                                                          )
                                                                       )        Magistrate Judge Steger
           DANIEL COMORETTO                                            )

                                 ORDER SETTING CONDITIONS OF RELEASE
                           .                                                .
IT IS ORDERED that the defendant's release is subject to these conditions:

(1)      The defendant must not violate federal, state or local law while on release.

(2)      The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 § U.S .C. 14135a.

(3)      The defendant must advise the comi or the pretrial services office or the supervising officer in writing
         before making any change of residence or telephone number.

(4)      The defendant must appear in comi as required: Friday, September 18, 2020 at 2:00 p.m. before United
         States Magistrate Judge, U.S. District Court, 225 Cadman Plaza E, Brooklyn, NY 11201.

(5)      The defendant must sign an Appearance Bond, if ordered.

                                    Release on Personal Recognizance or Unsecured Bond

         IT IS FURTHER ORDERED that the defendant shall be released on the condition that:

(X) (6)         The defendant promises to appear in couit as required and surrender to serve any sentence imposed.
(X) (6a)         The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                 $ 30 000.00                                                   in the event of a failure to appear as required or
                 surrender to serve any sentence imposed.




            Case 1:20-mj-00130-CHS Document 6 Filed 09/10/20 Page 1 of 6 PageID #: 15
                                                                                   Page 1 of3
            Case 1:20-mj-00125-RLM Document 5-5 Filed 09/15/20 Page 2 of 6 PageID #: 43
 AO 199A (Rev. 12/11) Order Setting Conditions ofRelease

                                                       Additional Conditions of Release

 IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

()       (7) The defendant is placed in the custody of:
                    Person or organization: - - - - - - - - - - - - - -- - - -- - - - - -- - -- - - - -
                    Address:
                                        (Only if above is an organization)
                    City and State _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _; Tel. No. _ __ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                     Signed:
                                                                           Custodian                                            Date


INSERT CONDITIONS HERE

           SEE ATTACHED


                                                  ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

            Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of your
release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of cou1t and could result in imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years and for a
federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e., in addition
to) to any other sentence you receive.
            It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to obstruct a criminal investigation ; tamper with a witness,
victim, or informant; retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer
of the cowt. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
           If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be prosecuted
for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
           (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined not more than
$250,000 or imprisoned for not more than IO years, or both;
           (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not more than
$250,000 or imprisoned for not more than five years, or both ;
           (3) any other felony-you will be fined not more than $250,000 or imprisoned not more than two years, or both;
           (4) a misdemeanor - you will be fined not more than $ I 00,000 or imprisoned not more than one year, or both.
           A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgement of the Defendant

         I acknowledge that I am the defendant in this case an                                             itions of release. I promise to obey all
                                                                                                        '..J.l
conditions of release, to appear as directed, and smTender                                              . I am aware of the penalties and sanctions set
forth above.




                                                                                              ' c,\   TN
                                                                          City and State




             Case 1:20-mj-00130-CHS Document 6 Filed 09/10/20 Page 2 of 6 PageID #: 16
                                                                                    Page 2 of3
          Case 1:20-mj-00125-RLM Document 5-5 Filed 09/15/20 Page 3 of 6 PageID #: 44
AO 199A (Rev. 12/11) Order Setting Conditions ofRelease




                                              Directions to the United States Marshal

(X)      The defendant is ORDERED released after processing.
()       The United States Marshal is ORDERED to keep the defendant in custody until notified by the Clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release . If still in custody, the defendant must be produced before the
appropriate judge at the time and place specified.



Date:    September 10, 2020                                                              -
                                                          Christopher H. Steger, U.S. Magistrate Judge
                                                                Printed name and Title




DISTRIBUTION: COURT                    DEFENDANT          PRETRIAL SERVICE           U.S. ATTORNEY         U.S. MARSHAL




           Case 1:20-mj-00130-CHS Document 6 Filed 09/10/20 Page 3 of 6 PageID #: 17
                                                                                  Page 3 of3
Case 1:20-mj-00125-RLM Document 5-5 Filed 09/15/20 Page 4 of 6 PageID #: 45




 ( ~)      (8)   The defendant must:
         (IZI)   (a) report to United States Probation Officer Kimberly Williams 423-386-2754
                 after the defendant's release.
        (IZI)    (b) execute a bond or an agreement to forfeit upon failing to appear as required,
                     the following sum of money or designated property: $30.000 Unsecured Bond
        (0)      (c) post with the court the following proof of ownership of the designated
                     property, or the following amount or percentage of the above-described sum

        (0)       (d) execute a bail bond with solvent sureties in the amount of$_ _ .
        (IZI)     (e) maintain or actively seek verifiable employment, as determined by your
                       Probation Officer
        (0)       (f) maintain or commence an education program , as determined by your
                       Probation Officer
        (IZI)     (g) surrender any and all passpo11s to: the U.S. Probation Officer
        (IZI)     (h) not obtain a passport or other international travel document.
        (IZI)     (i) abide by the following restrictions on personal associations, place of abode, or
                       travel : The defendant is restricted to only travel within the Eastern District of
                       Tennessee. Eastern District of New York. and Southern District of New York.
                       unless granted prior approval to travel elsewhere from the probation officer.
        (0)       U) avoid all contact, directly or indirectly, with any persons who are or may
                       become a victim or potential witness in the subject investigation or
                       prosecution, including but not limited to: _ _
        (0)      (k) undergo psychiatric treatment as determined by the United States Probation
                       Officer.
        (0)      (I) return to custody each (week) day at ___o' clock after being released each
                      (week) day at __._ o ' clock for employment, schooling, or the following
                      purpose(s): _ _ .
        (0)      (m) maintain residence at a halfway house or community corrections center, as the
                      supervising officers considers necessary.
        (IZI)    (n) refrain from possessing a firearm , destructive device, or other dangerous
                      weapon (i .e., anything that was designed, or was modified fo r, the specific
                      purpose of causing bodily injury or death to another person such as nunchakus
                      or tasers) .
        (IZI)    (o) refrain from (0) ANY (IZI) excessive use of alcohol.
        (IZI)    (p) not use or unlawfully possess a narcotic drug or other controlled substances
                      defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
                      practitioner.
        (0)      (q) submit to any method of testing required by the United States Probation
                      Officer or the supervising officer to determine whether the defendant is using
                      a prohibited substance. Any testing may be used with random frequency and
                      include urine testing, the wearing of a sweat patch, a remote alcohol testing
                      system, and/or any form of prohibited substance screening or testing. The
                      defendant must refrain from obstructing or attempting to obstruct or tamper, in




Case 1:20-mj-00130-CHS Document 6 Filed 09/10/20 Page 4 of 6 PageID #: 18
Case 1:20-mj-00125-RLM Document 5-5 Filed 09/15/20 Page 5 of 6 PageID #: 46




                 any fashion, with the efficiency and accuracy of any prohibited substance
                 testing or monitoring which is (are) required as a condition of release.
      (0)    (r) participate in a program of inpatient or outpatient substance abuse therapy and
                 counseling if deemed advisable by the United States Probation Officer.

      (0)    (s) pa1ticipate in one of the following location monitoring program components
                  and abide by its requirements as the pretrial services officer or supervising
                  officer instructs:
             (0) (i)       Curfew. You are restricted to your residence every day (0) from
                           _ _ to _ _ , or (0) as directed by the pretrial services officer or
                           supervising officer instructs; or
             (0) (ii) Home Detention. You are restricted to your residence at all times
                           except for employment; education; religious services; medical,
                           substance abuse, or rriental health treatment; ·attorney visits; comt
                           appearances; comt-ordered obligations; or other activities as pre-
                           approved by the pretrial services officer or supervising officer; or
             (0) (iii) Home Incarceration . You are restricted to 24-hour-a-day lock-down
                           except for medical necessities and court appearances or other
                           activities specifically approved by the court.
      (0)     (t) submit to the location monitoring indicated below and abide by all the
                   program requirements and instructions provided by the pretrial services
                   officer or supervising officer related to the proper operation of the
                   technology.
            (0) The defendant must pay all or part of the cost of the.program based upon
                   your ability to pay as the pretrial services office or supervising officer
                   determines.
                   (0) (I) Location monitoring technology as directed by the pretrial
                               services office or supervising officer;
                  (0) (II) Radio Frequency (RF) monitoring;
                  (0) (III) Passive Global Positioning Satellite (GPS) monitoring (including
                               " hybrid" (Active/Passive) GPS);
                  (0) (IV) Active Global Positioning Satellite (GPS) monitoring (including
                               "hybrid" (Active/Passive) GPS);
                  (0) (V) Voice Recognition Monitoring.
     (~)     (u) repo11 as soon as possible to the United States Probation Officer if any
                  contact with any law enforcement personnel including but not limited to any
                  arrest, questioning, or traffic stop.
     (0)     (v) submit his prope1ty, house, residence, vehicle, papers, [computers (as defined
                  in 18 U.S.C. § 1030(e)(I)), other electronic communications or data storage
                  devices or media,] or office, to a search conducted by a United States
                  Probation Officer or designee. Failure to submit to a search may be grounds
                  for revocation of release. The defendant shall warn any other occupants that
                  the premises may be subject to searches pursuant to this condition. An officer
                  may conduct a search pursuant to this condition only when a reasonable
                  suspicion exists that the defendant has violated a condition of his supervision,




Case 1:20-mj-00130-CHS Document 6 Filed 09/10/20 Page 5 of 6 PageID #: 19
Case 1:20-mj-00125-RLM Document 5-5 Filed 09/15/20 Page 6 of 6 PageID #: 47




                     and the areas to be searched contain evidence of this violation. Any search
                     must be condutted at a reasonable time and in a reasonable manner.
      (0)        (w) avoid unsupervised contact with minors under the age of eighteen (18) unless
                     supervised by a parent or guardian.
      (0)        (x) have no Internet access by any device.
      (IZI)      (y) The defendant shall not enter into any agreement to act as an informer or a
                     special agent of a law enforcement agency without the permission of the
                     District Court.
      (IZI)      (z) The defendant -shall answer all inquiries by the probation officer truthfully
                     and follow the instructions of the probation officer related to the release
                     conditions
      (0)      (aa) The defendant shall not prescribe any controlled substances.
      (0)      (bb) The defendant shall not practice any form of medicine. Employment in the
                     medical field is prohibited.
      (0)      (cc) The defendant shall provide the probation officer with access to any
                     requested financial information.
      (0)     (dd) The defendant shall not incur new credit charges on existing accounts or
                     apply for additional lines of credit without permission of the probation
                     officer. In addition, the defendant shall not enter into any contractual
                     agreements which obligate funds without the permission of the probation
                     officer.




Case 1:20-mj-00130-CHS Document 6 Filed 09/10/20 Page 6 of 6 PageID #: 20
